Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 07/18/2022 in response to the First Action Interview Office Action without a first-action interview mailed 07/06/2022. 
Claims 1-13 are currently pending.
Response to Requirement for Information
Examiner acknowledges and thanks Applicant for providing the context that no presentation was given at the 2016 ECS Meeting and the identified abstract is the only public disclosure related to the conference, which complies with and satisfies the requirement for information.  
Response to Amendment
The objection of claim 7 is withdrawn in view of the above amendment.
The rejection of claims 1-10 under 35 U.S.C. 102(a)(1,2) as anticipated by or under 103 as obvious over Cheuh et al. (US 2017/0288253) as previously set forth in the First Action Interview Office Action mailed 07/06/2022 (referred to as “Reference D” due to its citation on the Form 892 mailed 04/25/2022) is maintained and has been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments and to present the rejection in a more formal manner than the informal, shorthand manner characteristic of the First Action Interview process. 
At the onset to prevent confusion and promote clarity of the record, the revised grounds of rejection over Cheuh et al.’s does not constitute a new grounds of rejection.  Applicant elected to receive a First Action Interview Office Action by default by not timely responding to the Pre-Interview Communication mailed 04/25/2022, and First Action Interview Office Actions (and Pre-Interview First Office Actions) are informal by design and are meant to show the broad framework of the rejection rather than highly specific details due to space constraints and the interview/discussion-promoting nature of the Form PTOL-413FA’s “Notification of Rejection(s) and/or Objection(s)”, “Brief Explanation of Rejection”, and “Expanded Discussion/Commentary” sections required for such Office Action.  The revised grounds of rejection merely elaborates on previously cited portions of the reference and the basic thrust of the rejection over Cheuh et al. as set forth in the First Action Interview Office Action otherwise remains the same (e.g., operating the reference’s system in reverse as taught or suggested by para. 0040 reads on the claimed invention).  There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection.  See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976).  Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427.  See also MPEP 1207.03. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheuh et al. (US 2017/0288253).
As to claim 1, Cheuh et al. teach a method of electrochemical redox refrigeration comprising inducing a flow of an electrochemical refrigerant that is in contact with a first electrode to a second electrode and applying an electrical potential difference between the first and second electrodes wherein the electrochemical refrigerant is oxidized at one of the first electrode and second electrode and reduce at another/the other of the first electrode and second electrode (the reference teach a thermochemical heat-to-electricity converter comprising two cells each including a working fluid that undergoes a reversible redox reaction, including flows of the working fluid, where pairs of electrodes are connected via an electrical load, and further but directly teaches operating the disclosed systems in reverse to provide electrochemical refrigeration instead of electricity generation, abstract and para. 0040; see also Fig. 1A-1E, 2, and 9).  In other words, it is a direct teaching of the reference to (providing the above structures/steps in reverse) flow the working fluid(s) as a refrigerant to contact its respective electrode pair of its cell while applying an electrical potential difference between the electrode pair(s).  The cited Fig., e.g., 2A and 9, depict the refrigerant (working fluid) oxidized at one electrode and reduced at the other of the pair; see also Table 1; the skilled artisan would at once understand and envisage the operation in reverse would merely reverse which electrode the redox couple/working fluid is reduced or oxidized at.  See also para. 0008, 0010, 0021-0023, 0037, 0030, 0031, 0039, and 0041 of the reference.  The remaining limitation(s) the first electrode is at least partially thermally isolated from Joule heating in the electrochemical refrigerant and from activation losses in the second electrode by an action of the flow of the electrochemical refrigerant are regarded as inherent from the teachings of the reference because the reference teach the same principle of operation as instantly claimed practicing the same method of electrochemical redox refrigeration as claimed comprising the same electrochemical refrigerant species as claimed (e.g., Fe(CN)63-/4-, etc.).  See MPEP 2111. 
In the event Cheuh et al. fail to at-once anticipate the claimed method (inducing flow and applying electrical potential steps) and/or resultant properties thereof (thermal isolation(s) of the electrode(s) by the flow of the electrochemical refrigerant), at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the arrive at the claimed method from and the result properties thereof to flow naturally from the teachings of Cheuh et al. since Cheuh et al. teach strong guidance and thus motivation to provide and operate the disclosed thermoelectrochemical heat-to-electricity converter system and method thereof in reverse (see para. 0040) (thus achieving and corresponding to a thermoelectrochemical electricity-to-heat converter system and electricity-to-heat method) in order to achieve and arrive at a method of electrochemical refrigeration and latent properties that would flow naturally from such system/method of electrochemical refrigeration.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 As to claims 2-4, the reference’s system in reverse (e.g., Fig. 1A-1E, 2A, and/or 9 in reverse as taught and/or motivated by para. 0040) reads on the first electrode being a cooling electrode and the second electrode being a heating electrode, the electrochemical refrigerant flowing from the first electrode toward the second electrode, and the electrochemical refrigerant flowing in a transverse direction between the first electrode and the second electrode. 
As to claim 5, the reference’s system in reverse (e.g., Fig. 2A and/or 9 in reverse as taught and/or motivated by para. 0040 or the mere provision as Fe(CN)63-/4- as an exemplary working fluid/redox couple of para. 0030, 0031, 0041, etc. that is taught and/or suggested/motivated to be provided in reverse by para. 0040) reads on the electrochemical refrigerant is reduced at the first electrode to Fe(CN)64-- and is oxidized at the second electrode to Fe(CN)63-.
As to claim 6, the reference’s system in reverse (e.g., Fig. 1A-1E and/or 9 and the system of para. 0021 in reverse as taught and/or motivated by para. 0040) read on the inducing the flow of the electrochemical refrigerant comprises inducing a continuous flow (para. 0011 and 0019 elaborate Fig. 1A-1E and 9 are diagrams illustrating a continuous operation; para. 0021 teaches the present invention provides a continuous electrochemical heat engine which in reverse as taught/suggested by para. 0040 would be understood to provide continuous electrochemical refrigeration).
As to claim 7, regarding the claimed limitation the electrochemical refrigerant has a ratio Qg/b greater than 1 represented by ΔS×T/Ea, the ratio is regarded as inherent and/or would flow naturally from the teachings of the reference (the operation of Cheuh et al.’s system/method in reverse to obtain electrochemical refrigeration) because Cheuh et al. teach the same electrochemical refrigerant(s) as that claimed and disclosed in the present application’s original specification (e.g., Fe(CN)63-/4-, V2+/3+, etc.; see the species at Fig. 2A and 9, and para. 0022, 0030, 0031, and 0041 of the reference compared to the species of Table 1 of the present application’s specification).  Furthermore, Table 1 of the present application’s specification appears to cite other references in the calculation of various Qg/b values for “potential redox refrigerants”, further indicating the claimed Qg/b ratio is inherent of the prior art’s working fluid/redox couple/electrochemical refrigerant species.  All Qg/b values calculated in the present application’s specification are greater than 1. 
As to claim 8, Cheuh et al. further teach the electrochemical cell(s) may include multiple electrochemical cells in series (para. 0027), which in reverse as taught/suggested by para. 0040 meet the claimed limitation the electrochemical refrigerant is directed through multiple successive electrochemical refrigeration cells to produce a larger net temperature depression than a single cell. 
As to claim 9, the claimed limitation(s) that the electrochemical refrigerant “is used for electrical energy storage and electrochemical refrigeration” are merely intended use/purpose limitations of the electrochemical refrigerant and are met by the reference’s mere teaching and presence of an electrochemical refrigerant (the working fluid of a heat-to-electricity system operated in reverse to obtain/correspond to an electricity-to-heat electrochemical refrigeration system, described above).  In any event, the reference’s working fluid operated in reverse as taught/suggested by the reference to obtain electrochemical refrigeration reads on the claimed limitations because the system obtains electrochemical refrigeration, as described above, and comprises redox couple(s) in an electrochemical system that converts, i.e., stores/releases, heat, i.e., thermal, energy to/from electrical energy, as described above.
As to claim 10, the reference’s system in reverse meet the claimed limitation the method comprises inducing the flow of two electrochemical refrigerants, driving two redox reactions in a negative entropy direction at a pair of cooling electrodes to store/release energy and produce a redox cooling effect, and driving two redox reactions in a positive entropy direction to store/release energy and produce a redox heating effect (each side [also described as two distinct electrochemical cells, e.g., a first electrochemical cell and a second electrochemical cell, see para. 0010], e.g., Side A or Side B of Fig. 1E, the V2+/3+ side or the Fe(CN)63-/4- side of Fig. 2A or 9, where each side has a “hot end” and a “cold end” as shown in Fig. 9, in reverse as taught and/or motivated by para. 0040, read contain two electrochemical refrigerants with two redox reactions, e.g., Fe(CN)63- + e [Wingdings font/0xE0] Fe(CN)64- and Fe(CN)64- [Wingdings font/0xE0] Fe(CN)63- + e or V2+ [Wingdings font/0xE0] V3+ + e and V3+ + e [Wingdings font/0xE0] V2+; in other words Fe(CN)63- and Fe(CN)64- constitute two electrochemical refrigerants that are driven by two redox reactions in the system and V2+ and V3+ also constitute two electrochemical refrigerants that are driven by two redox reactions in the system; the discovery or property that the redox reaction is cooling or heating by positive entropy or negative entropy in the system/method is a property that is inherent or would flow naturally from the reference’s teaching of the species; alternatively, if the claimed limitations’ scope is meant to mean the method comprises the flow of two pairs of electrochemical refrigerants where there are four redox reactions [two cooling redox reactions at one/pair electrode(s) in a negative entropy direction and two heating redox reactions at another/pair electrode(s) in a positive entropy direction] as implied at page 14 lines 10-19 of the instant application’s specification, the limitation(s) are also directly met by Fig. 2A and 9 in reverse as taught and/or motivated by para. 0040 because the Fig. depict a hot end/TH containing the simultaneous redox of Fe(CN)64- to Fe(CN)63- and V2+ to V3+ at one pair of electrodes and a cold end/TC containing the simultaneous redox of Fe(CN)63- to Fe(CN)64- and V3+ to V2+ at another pair of electrodes; in this second/alternate case, again, the discovery or property that the redox reaction is cooling or heating by positive entropy or negative entropy in the system/method is a property that is inherent or would flow naturally from the reference’s teaching of the species).
As to claims 11 and 12, the reference’s exemplary working fluid/redox couple species (which are taught/suggested to be operated in reverse to obtain electrochemical refrigeration, para. 0040) meet the claimed conditional limitations 1) if/when the refrigerant has a negative entropy of reduction the refrigerant undergoes oxidation at the first electrode with a cooling effect and reduction at the second electrode with a heating effect, and 2) if/when the refrigerant has a positive entropy of reduction the refrigerant undergoes reduction at the first electrode with a cooling effect and oxidation at the second electrode with a heating electrode because Cheuh et al. teach the same electrochemical refrigerant(s) as that claimed and disclosed in the present application’s original specification (e.g., Fe(CN)63-/4-, V2+/3+, V4+/5+, etc.; see the species at Fig. 2A and 9, para. 0022, 0030, 0031, and 0041, and Table 1 and the measured entropy change per coulomb of faradaic charge transfer, α, therein of the reference compared to the species and Δα thereof of Table 1 of the present application’s specification).  In other words, the claimed conditional limitations to the positive/negative entropy and cooling/heating properties are regarded as inherent and/or would flow naturally from the teachings of the reference because Cheuh et al. teach the same electrochemical refrigerant species(s) as that claimed and disclosed in the present application’s original specification.  
As to claim 13, the reference’s system in reverse meet the claimed limitation the electrochemical refrigerant contains only a single redox species (each side [also described as two distinct electrochemical cells, e.g., a first electrochemical cell and a second electrochemical cell, see para. 0010], e.g., Side A or Side B of Fig. 1E, the V2+/3+ side or the Fe(CN)63-/4- side of Fig. 2A or 9, in reverse as taught and/or motivated by para. 0040, read on the electrochemical refrigerant containing only a single redox active species; in other words, each electrochemical cell/side in the reference clearly contain a single redox active species).
Response to Arguments
Applicant's arguments filed 07/18/2022 regarding the 102/103 rejection over Cheuh et al. (US 2017/0288253) have been fully considered but they are not persuasive. 
Applicant argues Cheuh et al. does not provide sufficient guidance to enable a person of ordinary skill in the art to operate the disclosed system in reverse to perform refrigeration.  Although Applicant admits the reference suggests operating the disclosed system could in principle enable refrigeration, Applicant argues the mention of the theoretical possibly does not imply it would be obvious for one skilled in the art to realize reverse operation in practice because there are multiple problems with implanting a reversal, e.g., high flow rates of an electrolyte, none of the chemistries in Cheuh et al. have high rate capability, there is not efficient heat removal in Cheuh et al., and electrochemical refrigeration ideally requires a single junction, is used to refrigerate things that are already at a high temperature, and the reactants described in Cheuh et al. would not be stable at the temperatures used in the claimed invention.  These arguments are not persuasive because, consistent with the MPEP, Cheuh et al. is presumed to be operable and enabling, and efficacy (as well as efficiency and whether certain parameters are ideal) is not a requirement for prior art enablement.  Cheuh et al. directly teaches, “While electricity generation is described in this work, operating these systems in reverse could in principle enable electrochemical refrigeration as well” (para. 0040) which constitutes a direct teaching to operate the reference’s disclosed systems in reverse to provide electrochemical refrigeration instead of electricity generation meeting a prima facie case of anticipation of the claimed invention, or, alternatively, strong guidance and thus motivation to provide and operate the reference’s disclosed systems in reverse to obtain electrochemical refrigeration with a reasonable expectation of success meeting a prima facie case of obviousness of the claimed invention.  When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  See also MPEP § 716.07.  See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).  Specifically, in In re Antor Media Corp., the court stated: "Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling.  As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the Applicant to submit rebuttal evidence of nonenablement." In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559. A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.
Furthermore, Applicant’s arguments to the chemistries in Cheuh et al. do not have a high rate capacity making them insufficient for electrochemical refrigeration and the reactants in Cheuh et al. would not be stable at the temperatures used in the present invention are confusing because Cheuh et al. teaches the same working fluid/electrochemical refrigerants as instantly claimed, e.g., Fe(CN)63-/4-, V2+/3+, etc.  See the species at Fig. 2A and 9, para. 0022, 0030, 0031, and 0041, and Table 1 and the measured entropy change per coulomb of faradaic charge transfer α therein of Cheuh et al. compared to the species and Δα thereof of Table 1 of the present application’s specification. 
Applicant further argues Cheuh et al. does not teach a method with all the limitations as recited in claim 1 because the present invention and the system of Cheuh et al. have various differences in operation and structure, e.g., Cheuh et al.’s has two active species whereas the claimed invention has only one active species, any one of the systems in Cheuh et al. has two cooling reactions or two heating reactions having two reactants whereas there is one reactant in the present invention, and the system of Cheuh et al. requires a membrane to separate two reactants whereas the present invention has need of a membrane.  These arguments are not persuasive because due to the open-ended “comprising” language of the present claims.  Independent claim 1 recites, “A method of electrochemical redox refrigeration comprising: …”  To say or compare the instantly claimed process is not anticipated or obvious over the teachings of Cheuh et al. due to the potential difference in the amount of active redox species, the amount of cooling/heating reactions or reactants, or the presence of a membrane conflicts with the open-ended “comprising” language and nature of the present claims.  The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Accordingly, the claimed method for electrochemical redox refrigeration and structure within is not merely limited to a single active redox species/pair, a single cooling/heating reactions or reactants, or exclusion of a membrane under its broadest reasonable interpretation and may include additional, unrecited elements or method steps and does not distinguish over the cited systems and methods therein of Cheuh et al.  See MPEP 2111 and 2131.  
Furthermore, Applicant’s arguments that the present invention and Cheuh et al. have different amounts of active redox species/pair, amounts of cooling/heating reactions or reactants, or presence of a membrane are confusing because page 14 lines 10-19 of the instant application’s specification imply the present invention may indeed include the same amount(s)/configuration.  
In any event, the arguments in general are merely attorney statements that are not supported by an appropriate affidavit or declaration and features upon which Applicant relies (i.e., certain flow rates, efficiencies, ideal structures/temperatures, insurmountable series resistance, very high surface area electrode, etc.) are not recited in the rejected claim(s) (and are possibly not described or supported in the present application’s specification).  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the rejection is maintained for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 1, 2022